Citation Nr: 0934391	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  98-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on aid and 
attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1962 to 
May 1963.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina that, in part, denied 
special monthly compensation (SMC) based on aid and 
attendance.

In December 2004, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

In June 2005, the Board, in part, remanded the issue of 
entitlement to SMC based on aid and attendance to the RO for 
further development.

In May 2007, the Board, in part, again remanded the issue on 
appeal to the RO for further development.

The Board is aware that the Veteran submitted additional 
evidence received by the RO in March 2009 that was not 
addressed in the supplemental statement of the case issued in 
July 2009.  However, given the favorable determination in 
this case, the Board finds that any error in not returning 
the claim to the RO for readjudication is harmless and 
results in no prejudice to the Veteran.  See 38 C.F.R. 
§ 20.1102 (2008).


FINDING OF FACT

The objective medical evidence of record demonstrates that 
the Veteran's service-connected disabilities render him 
physically helpless in the performance of the activities of 
daily living or in protecting himself from the everyday 
hazards and dangers incident to his environment.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Pertinent Laws and Regulations

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2008).  

Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of a claimant to dress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reasons of the particular 
disability cannot be done without aid; inability of the 
claimant to feed himself through the loss of coordination of 
the upper extremities or through extreme weakness; inability 
to tend to the wants of nature; or incapacity, physical or 
mental, that requires care and assistance on a regular basis 
to protect claimant from the hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2008).

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.

Analysis

The Veteran is service-connected for Guillain-Barre syndrome 
with right upper extremity weakness (rated as 30 percent) 
with associated sleep apnea (rated as 50 percent), right foot 
drop (rated as 40 percent), paresthesia of the left lower 
extremity (rated as 10 percent), herniated disc of the lumbar 
spine at L4-5 (rated as 10 percent), paresthesia of the left 
upper extremity (rated as 10 percent), scars on both flanks 
status post exploration of the right kidney and nephropexy of 
the left kidney (rated as 0 percent), dysphagia (rated as 0 
percent), and fungal infections (rated as 0 percent); for 
congenital horseshoe kidneys with aberrant renal vein 
resulting in hydronephrosis and pyelonephritis (rated as 20 
percent) with associated hypertension (rated as 10 percent), 
chronic prostatitis (rated as 10 percent), and mild 
hypertensive retinopathy (rated as 0 percent); for scar 
status post appendectomy (rated as 0 percent); and for 
erectile dysfunction associated with hypertension (rated as 0 
percent).  The combined evaluation is 90 percent, and a total 
disability rating based on individual unemployability has 
been awarded effective August 21, 2003.

In this case, the Board finds that the Veteran's service-
connected disabilities are shown to have rendered him 
physically helpless in the performance of the activities of 
daily living or in protecting himself from the everyday 
hazards and dangers incident to his environment.

An undated examination report for aid and attendance by Dr. 
F. reflects that the Veteran is not bedridden, is in bed for 
3 hours during daytime, cannot dress unassisted, cannot bathe 
unassisted, can go to the bathroom unassisted, can eat 
unassisted, and can walk in and out of the home unassisted 
(using a cane and banisters).  Dr. F. noted that the Veteran 
walks slowly with a cane and indicated that the Veteran has 
had multiple falls due to poor balance.  Dr. F. also noted 
that the Veteran has Guillain-Barre syndrome with residual 
weakness of the right side and sensory loss, diabetes 
mellitus, hypertension, and elevated cholesterol.

An August 2003 VA examination report reflects that the 
Veteran is able to dress, bathe, feed, and groom himself but 
occasionally drops things while eating and uses a scooter 
when he has to do prolonged walking or standing, using a cane 
or walker in and around his house.  The Veteran also reported 
getting out of his house once or twice daily and that he 
drives a modified motor vehicle.  After examination, the 
examiner opined that the Veteran is not in need of aid and 
attendance at this time.

A March 2004 examination report for aid and attendance by Dr. 
F. reflects that the Veteran is not bedridden, is in bed for 
3 hours during daytime, cannot dress unassisted, cannot bathe 
unassisted, can go to the bathroom unassisted, cannot eat 
unassisted, and cannot walk in and out of the home unassisted 
(using a motorized wheelchair).  Dr. F. noted that the 
Veteran walks slowly with a cane and indicated that the 
Veteran has poor balance with multiple falls.  Dr. F. 
indicated that the Veteran requires the aid and attendance of 
another person to protect himself from the hazards of daily 
living due to diagnosed disabilities.  Dr. F. also noted that 
the Veteran has limited mobility and difficulty with balance, 
and has Guillain-Barre syndrome with sensory loss and right-
sided weakness, diabetes mellitus, hypertension, and elevated 
cholesterol.

A February 2005 VA driver rehabilitation note reflects that 
the Veteran lives with his wife and son in a single story 
home with three steps and a single handrail to the front 
door, and that he is able to climb these steps but admittedly 
falls fairly often.  The note also reflects that his wife 
works in the evenings and that his son helps with his 
activities of daily living in the evenings.  Physical 
evaluation showed that he had no sensation in the lower 
extremities per monofilament touch test and that his balance 
was fair with a cane or crutch but poor without it.

A September 2006 examination report for aid and attendance by 
Dr. B. reflects that the Veteran is not bedridden, is in bed 
for 2 to 3 hours during daytime, cannot dress unassisted, 
cannot bathe unassisted, can go to the bathroom unassisted, 
can eat unassisted, and cannot walk in and out of the home 
unassisted.  Dr. B. noted that the Veteran walks with a cane, 
crutches, or braces and uses a wheelchair and walker.  Dr. B. 
indicated that the Veteran requires the aid and attendance of 
another person to protect himself from the hazards of daily 
living due to diagnosed disabilities.  Dr. B. noted that the 
Veteran has chronic lower extremity paresthesia secondary to 
Guillain-Barre syndrome as well as chronic low back pain and 
diabetic neuropathy.

An October 2006 examination report for aid and attendance by 
Dr. G. reflects that the Veteran is not bedridden, is in bed 
for 2 to 3 hours during daytime, cannot dress unassisted, 
cannot bathe unassisted, can go to the bathroom unassisted, 
can eat unassisted, and cannot walk in and out of the home 
unassisted.  Dr. G. noted that the Veteran walks with a cane, 
crutches, or braces and uses a wheelchair and walker.  Dr. G. 
indicated that the Veteran requires the aid and attendance of 
another person to protect himself from the hazards of daily 
living due to diagnosed disabilities.  Dr. G. noted that the 
Veteran has left dropfoot.

An October 2006 examination report for aid and attendance by 
Dr. N. reflects that the Veteran is not bedridden, is in bed 
for 2 to 3 hours during daytime, cannot dress unassisted, 
cannot bathe unassisted, can go to the bathroom unassisted, 
can eat unassisted, and cannot walk in and out of the home 
unassisted.  Dr. N. noted that the Veteran walks with braces.  
Dr. N. indicated that the Veteran requires the aid and 
attendance of another person to protect himself from the 
hazards of daily living due to diagnosed disabilities.  Dr. 
N. also noted that the Veteran has Guillain-Barre syndrome 
with mild right hemiparesthesia and that the Veteran wears a 
right knee brace to prevent knee collapse.

A February 2009 examination report for housebound status or 
permanent need for regular aid and attendance by Dr. K. 
reflects that the Veteran can feed himself, shave, and attend 
to the needs of nature but cannot button clothing.  Dr. K. 
noted that the Veteran has significant right lower extremity 
weakness with footdrop and wears a leg brace.  Dr. K. also 
noted that the Veteran has degenerative joint disease of the 
spine as well as bladder and bowel incontinence, for which he 
wears diapers.  Dr. K. further noted that the Veteran is 
unable to ambulate any significant distance even with a 
walker, able to walk one half block with a walker, and also 
using a motorized wheelchair.  Dr. K. reported the Veteran's 
diagnosis as Guillain-Barre syndrome with residual weakness 
and decreased sensation.  Dr. K. then indicated that the 
Veteran requires the daily personal health care services of a 
skilled provider without which he would require hospital, 
nursing home, or other institutional care.

In August 2009 correspondence, the Veteran stated that he 
cannot dress or undress himself as he cannot button or tie 
his clothing, and that he cannot step into a tub or shower 
without fear of falling as he has impaired sensation of the 
lower extremities and the right upper extremity.  As for 
going to the bathroom unassisted, he stated that he wears 
diapers.  As for eating unassisted, he stated that he can 
pick up a fork and feed himself but that he cannot drive to 
the store to purchase groceries or cook a meal as he cannot 
stand to work the stove, noting that he has burned himself.  
He also stated that he always has assistance when going in 
and out of the home.

Given the above reports that the Veteran cannot dress or 
bathe unassisted, the Board finds that the record reflects an 
inability of the Veteran to dress himself or to keep himself 
ordinarily clean and presentable.  Given the assessments by 
both VA and private physicians that the Veteran requires the 
aid and attendance of another person to protect himself from 
the hazards of daily living due to diagnosed disabilities and 
that he requires the daily personal health care services of a 
skilled provider without which he would require hospital, 
nursing home, or other institutional care, the Board finds 
that the record reflects a physical incapacity that requires 
care and assistance on a regular basis to protect him from 
the hazards or dangers incident to his daily environment.  
Further, the February 2005 VA driver rehabilitation note 
indicates that the Veteran is receiving aid and assistance 
from his wife during the day and his son during the evening.  
The Board acknowledges that the record does not reflect a 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which cannot be done without aid, an 
inability to feed himself through the loss of coordination of 
the upper extremities or through extreme weakness, or an 
inability to tend to the wants of nature; however, the Board 
observes that it is not required that all the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  

The Board notes that the August 2003 VA examiner opined that 
the Veteran was not in need of aid and attendance at that 
time.  However, that opinion was based on the Veteran's then 
report of being able to dress, bathe, feed, and groom 
himself.  The record reflects that the Veteran's condition 
has since worsened and that, as of March 2004, physicians 
have opined that he is in need of aid and attendance.

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the objective medical evidence of record 
demonstrates that his service-connected disabilities render 
him physically helpless in the performance of the activities 
of daily living or in protecting himself from the everyday 
hazards and dangers incident to his environment.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the provisions 
governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


